DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending, claims 20-30 have been withdrawn from consideration, and claims 1-19 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holop (US 2011/0277775), in view of Moriyama (US 2005/0065404) and Masaki (US 2015/0045621).
Regarding claim 1, Holop discloses a robotic ureteroscope (camera instrument [0070]; 260, figure 2a), comprising: an elongate shaft (see 260, figure 2a) configured for insertion into a urinary tract of a patient (intended use language | enter...incision or at a natural orifice [0086]), the elongate shaft comprising a proximal section (proximal section of 260, figure 2a), a distal section (distal section of 260, figure 2a), and a tip portion (tip portion of 260, figure 2a); a first drive input (drive element to move one or more cables [0074]); a second drive input (drive element to move one or more cables [0074]); a plurality of pull wires (control cables [0074]) extending along the elongate shaft and terminating at the tip portion of the elongate shaft (runs through…each vertebra [0074] | the examiner interpreted the cables to terminate at the tip portion to steer the distal end [0073]), the plurality of pull wires comprising a first pull wire and a second pull wire (sets of opposing cables [0073]), the first pull wire coupled to the first drive input (drive element moves cable [0074]), the second pull wire coupled to the second drive input (drive element moves cable [0074]); a first drive output (motor [0074]) configured to couple with the first drive input (drive element of motor [0074]); a second drive output (one or more motors [0074]) configured to couple with the second drive input (drive element of motor [0074]); one or more processors (electronic data processors [0077]); and computer-readable medium comprising instructions (moving the imaging system [0188] | well known in the art that a “processor” uses instructions from a memory to process data) that, when executed by the one or more processors, cause the one or more processors, to, when the first drive output is coupled to the first drive input and the second drive output is coupled to the second drive input (drive element of motor [0074]). Holop is silent regarding a manual actuator; the first pull wire coupled to the manual actuator, wherein the proximal section is articulatable robotically in a first direction via operation of the first drive input and articulatable manually in the first direction via operation of the manual actuator; and wherein the distal section is articulatable robotically in a second direction transverse to the first direction via operation of the second drive input only; use the second drive output to cause the second pull wire to articulate the distal section in the second direction independently of the proximal section while using the first drive output to apply a tension to the first pull wire to maintain articulation of the proximal section in the first direction. 
Moriyama teaches an endoscope with a bending section (12, figure 3). The bending section has a section (12a, figure 3) on the distal end side and a section (12b, figure 3) on the proximal end side. The distal end side section (12a, figure 3) is bendable in the four directions ([0039]). The proximal end side section (12b, figure 3) is bendable only in two directions ([0040]). The bending pieces (see figure 3) in each section (12a vs. 12b, figure 3) are pivotably attached to one another differently to allow for bending (either in four directions or two directions). 
Masaki teaches an endoscope with an electric motor (55, figure 2) that is connected to an actuating unit (60, figure 2) with a driving shaft (59, figure 2). The actuating unit engages the LR sprocket (31, figure 2) when switches to a transmittable state ([0037]). An LR bending operation knob (77, figure 2) and an UD bending operating knob (83, figure 2) are connected to the LR sprocket and UD sprocket (32, figure 2) respectively. When under the non-transmittable state, bending operation of the endoscope can be done manually ([0041]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the elongate shaft of Holop with the bending section (12, figure 3) as taught by Moriyama. Doing so would allow the bending section to have different curvature radius depending on the bending direction ([0048], figures 4-5). Additionally, it would have been obvious to modify the ureteroscope of Holop and Moriyama to have the manual actuation mechanism (bending knobs 77 and 83, figure 2) as taught by Masaki to be connected to mechanical components for bending (gears, levers, cables, pulleys [0126]). Doing so would allow manual actuation of the ureteroscope when a malfunction occurs ([0050]-[0051]). The modified robotic ureteroscope would have a manual actuator (77 or 83, figure 2; Masaki); the first pull wire coupled to the manual actuator (77 and 83 are connected to the sprockets 31-32, figure 2; Masaki), wherein the proximal section is articulatable robotically in a first direction via operation of the first drive input and articulatable manually in the first direction via operation of the manual actuator (83, figure 2; Masaki | section 12a…bendable in four directions [0039]; section 12b…bendable in only two directions [0040]; Moriyama); and wherein the distal section is articulatable robotically in a second direction transverse (up/down vs. left/right, figure 2; Moriyama) to the first direction via operation of the second drive input only (drive element to move one or more cables [0074]; Holop | section 12…bendable in four directions [0039]; Moriyama | the second articulating section can be articulatable in the second direction by the second drive input but still be connected to a manual actuator); and use the second drive output to cause the second pull wire to articulate the distal section in the second direction (section 12a…bendable in four directions [0039]) independently of the proximal section while using the first drive output to apply a tension to the first pull wire to maintain articulation of the proximal section in the first direction (a segment…locked…applying tension to one or more cables [0074]; Holop).
Regarding claim 2, Holop further discloses a camera in the tip portion (camera device…distal end [0070]; Holop), wherein the first direction is along a horizontal axis with respect to a frame of reference of the camera, and the second direction is along a vertical axis with respect to the frame of reference of the camera (the modified ureteroscope can be rolled [0068]; Holop | the first direction can be along a horizontal axis…of the camera and the second direction is along the vertical axis…of the camera).  
Regarding claim 3, Holop further discloses an instrument base (240, figure 2b) coupled to the elongate shaft, wherein the elongate shaft defines a longitudinal axis (see figure 2a) a third drive input (240a, figure 2a); and a third drive output (roll output disk 442e, figure 4b) configured to couple to the third drive input (controlling the roll motion [0109]), wherein the instructions, when executed by the one or more processors, cause the one or more processors to, when the third drive output is coupled to the third drive input, roll the elongate shaft relative to the instrument base about the longitudinal axis (see arrow 241, figure 2b).  
Regarding claim 4, Holop further discloses the instructions, when executed by the one or more processors, cause the one or more processors to roll the elongate shaft relative to the instrument base to align the first direction along an inferior-superior axis of the patient and the second direction along an anterior-posterior axis of the patient (the modified ureteroscope can be rolled [0068]; Holop | the ureteroscope can be rolled to align the first direction…and the second direction…of the patient).  
Regarding claim 5, Holop and Moriyama further disclose the plurality of pull wires further comprises: a third pull wire (control cables [0074]; Holop) configured to articulate each of the proximal section and the distal section in a third direction opposite the first direction (section 12b…bendable in only two directions [0040]; Moriyama); and a fourth pull wire (control cables [0074]; Holop) configured to articulate the distal section in a fourth direction independently of the proximal section (see figure 2; Moriyama), the fourth direction being opposite the second direction (see figure 2), wherein the first direction is orthogonal to the second direction (see figure 2), wherein the third direction is orthogonal to the fourth direction (see figure 2).  
Regarding claim 6, Moriyama further teaches upon application of a tensile force to the first pull wire, a distal portion of the distal section is configured to bend in the first direction at a smaller bend radius than a proximal portion of the proximal section (see bending pieces 32 and 34 in 12a of figure 3 | see the gap between 32 and 34 in figure 3 vs. the gap between 45-46 in 12b of figure 3 | see the length of 12a vs 12b, figure 3).  
Regarding claim 7, Moriyama further teaches upon application of the tensile force to the first pull wire, a proximal portion of the distal section is configured to bend in the first direction at a same bend radius as a distal portion of the proximal section (see 41-44, figure 3 | the examiner interpreted bending in the first direction to be the same due to the same gap size between 41-42 and 43-44, figure 3).  
Regarding claim 8, Holop further discloses a working channel (camera device…may be placed near or at the distal end…other instrument assembly element [0070]; Holop | the examiner interpreted there to be a working channel for the “other instrument assembly channel element”) extending through the elongate shaft, the working channel permitting at least one of a basket tool or a laser tool (employ a large number of different surgical instruments/tools [0010];  laser [0184]) to be inserted therethrough to interact with a target in the urinary tract of the patient.  
Regarding claim 9, Moriyama further teaches the proximal section permits bending thereof in the first direction and resists bending thereof in the second direction (section 12b…bendable only in two directions [0040]; Moriyama); and the distal section permits bending thereof in the first and second directions (section 12a…bendable in the four directions [0039]).  
Regarding claim 10, Moriyama further teaches the proximal section comprises a series of links connected via a series of aligned hinges (see bending pieces 44-49, figure 3; Moriyama); and the distal section comprises a series of links connected via a series of staggered hinges (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  
Regarding claim 11, Moriyama further teaches each hinge of the series of aligned hinges of the proximal section rotatably connects a pair of adjacent links about a pivot axis parallel to an adjacent hinge (see the connection between bending pieces 44-49, figure 3; Moriyama); and each hinge of the series of staggered hinges of the distal section rotatably connects a pair of adjacent links about a pivot axis perpendicular to an adjacent hinge (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  
Regarding claim 12, Moriyama further teaches the proximal section comprises a deformable flexure having greater bending stiffness in the second direction than in the first direction (see gaps between bending pieces 44-49, figure 3; Moriyama | there can be movement in the up/down direction when 55-56 are pulled but not in the left/right direction when 51-52 are pulled); and the distal section comprises a deformable flexure having a same bending stiffness in the first and second directions (see the gaps between bending pieces 31-32 and 34, figure 3 | there can be movement in both up/down direction and left/right direction).  
Regarding claim 13, Holop discloses a ureteroscope (camera instrument [0070]; 260, figure 2a), comprising: an instrument base (342, figure 3) configured to couple to an instrument driver (see 340a, figure 3), the instrument base comprising a plurality of drive inputs including a first drive input and a second drive input (cluster of four instrument manipulators 342 [0103] | insertion mechanism 344..instrument insertion DOF [0105]), a flexible shaft (see 260, figure 2a) extending from the instrument base.
Holop is silent regarding a manual actuator, the flexible shaft comprising first and second articulating sections configured to traverse a ureter of a patient, wherein the first articulating section is articulatable robotically in a first direction via operation of the first drive input and articulatable manually in the first direction via operation of the manual actuator, and wherein the second articulating section is articulatable robotically in a second direction transverse to the first direction via operation of the second drive input only.
Moriyama teaches an endoscope with a bending section (12, figure 3). The bending section has a section (12a, figure 3) on the distal end side and a section (12b, figure 3) on the proximal end side. The distal end side section (12a, figure 3) is bendable in the four directions ([0039]). The proximal end side section (12b, figure 3) is bendable only in two directions ([0040]). The bending pieces (see figure 3) in each section (12a vs. 12b, figure 3) are pivotably attached to one another differently to allow for bending (either in four directions or two directions). 
Masaki teaches an endoscope with an electric motor (55, figure 2) that is connected to an actuating unit (60, figure 2) with a driving shaft (59, figure 2). The actuating unit engages the LR sprocket (31, figure 2) when switches to a transmittable state ([0037]). A LR bending operation knob (77, figure 2) and an UD bending operating knob (83, figure 2) are connected to the LR sprocket and UD sprocket (32, figure 2) respectively. When under the non-transmittable state, bending operation of the endoscope can be done manually ([0041]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the elongate shaft of Holop with the bending section (12, figure 3) as taught by Moriyama. Doing so would allow the bending section to different curvature radius depending on the bending direction ([0048], figures 4-5). Additionally, it would have been obvious to modify the ureteroscope of Holop and Moriyama to have the manual actuation mechanism (bending knobs 77 and 83, figure 2) as taught by Masaki connected to mechanical components for bending (gears, levers, cables, pulleys [0126]). Doing so would allow manual actuation of the ureteroscope when a malfunction occurs ([0050]-[0051]). The modified ureteroscope would have a manual actuator (77 or 83, figure 2; Masaki); first and second articulating sections (12a and 12b, figure 3; Moriyama) configured to traverse a ureter of a patient (enter...incision or at a natural orifice [0086]), wherein the first articulating section is articulatable robotically in a first direction via operation of the first drive input and articulatable manually in the first direction via operation of the manual actuator (83, figure 2; Masaki | section 12a…bendable in four directions [0039]; section 12b…bendable in only two directions [0040]; Moriyama), and wherein the second articulating section is articulatable robotically in a second direction transverse (up/down vs. left/right, figure 2; Moriyama) to the first direction via operation of the second drive input only (drive element to move one or more cables [0074]; Holop | section 12…bendable in four directions [0039]; Moriyama | the second articulating section can be articulatable in the second direction by the second drive input but still be connected to a manual actuator).
Regarding claim 14, Moriyama further teaches the first and second articulating sections each comprise a plurality of links (see bending pieces 31-32 and 34, 36, and 38 and 44-49, figure 3; Moriyama) in which each link of the first and second articulating sections comprises a first hinge member (see pivots that connect the bending pieces together, like pivots 33, 35, 37, and 39, figure 3),to connect the link to a proximal link and a second hinge member (see pivots that connect the bending pieces together, like pivots 33, 35, 37, and 39, figure 3) to connect the link to a distal link.  
Regarding claim 15, Moriyama further teaches for each of the plurality of links in the first articulating section, the first hinge member and second hinge member are aligned (see bending pieces 44-49, figure 3; Moriyama); and for each of the plurality of links in the second articulating section, the first hinge member and second hinge member are positioned 90 degrees offset from each other (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  
Regarding claim 16, Moriyama further teaches the first articulating section is longer than the second articulating section (see figure 3; Moriyama).  
Regarding claim 17, Moriyama further teaches a ratio of a length of the first articulating section to the second articulation section is between 60:40 and 50:50 (see figure 3; Moriyama).  
Regarding claim 18, Moriyama further teaches the flexible shaft comprises a tube (bending blade [0032]; Moriyama); the first articulating section comprising a series of cutouts positioned radially around the tube with 180 degree rotational symmetry (see 44-49, figure 3 | “positioned radially around the tube was broadly interpreted to mean the cutouts are positioned radially with respect to or close to the tube); and the second articulating section comprising a series of cutouts positioned radially around the tube with 90 degree rotational symmetry (see bending pieces in 12a, figure 3 | see 33 and 35, figure 3 as an example).  
Regarding claim 19, Holop and Moriyama further disclose a first control cable and a second control cable (control cables [0074]; Holop) each respectively coupled to the first drive input and the second drive input (insertion mechanism 344..instrument insertion DOF [0105] | the examiner interpreted the instrument insertion DOF to mean actuation of the cable/wire) and extending along the flexible shaft (runs through…each vertebra [0074]), wherein the first and second drive inputs are configured to apply tension to the first and second control cables to bend the first and second articulating sections along the first plane (sets of opposing cables [0073]; Holop | section 12a…bendable in four directions [0039]; section 12b…bendable in only two directions [0040]; Moriyama), and to bend the second articulating section along the first and second planes (section 12a…bendable in four directions [0039]; section 12b…bendable in only two directions [0040]; Moriyama).  

Note to Applicants
The Examiner suggests amending the independent claims to explicitly recite only one manual actuator connected to the first pull wire. The present claims do not preclude a manual actuator from being connected to both the first and second pull wires. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 16, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795